On January 3, 2001, appellant Jane Doe 01-01 filed a complaint under R.C. 2151.85 and Sup.R. 23 requesting that the Juvenile Division of the Court of Common Pleas of Cuyahoga County issue an order authorizing her to consent to an abortion without the notification of her parent, guardian, or custodian. In her complaint, appellant asserted the following grounds for relief: that she was sufficiently mature and well enough informed to intelligently decide whether to have an abortion without the notification of her parent, guardian, or custodian; *Page 22 
and that notification of her parent, guardian, or custodian of her desire to have an abortion was not in her best interest. See R.C. 2151.85
(A)(4).
Juvenile court held a hearing on January 8, 2001. The trial court found that the testimony did not provide clear and convincing evidence substantiating the grounds asserted by appellant and, on the same day, announced its decision to dismiss appellant's complaint. Appellant filed a notice of appeal on January 10, 2001. The trial court's journal entry dismissing the complaint was filed with the clerk and journalized on January 11, 2001. See App.R. 4 (C).
On January 12, 2001, the clerk of this court placed the appeal on this court's docket, and a hearing was held on January 17, 2001. See R.C.2505.073 and Sup.R. 25. We affirm the judgment of the juvenile court.
Appellant has submitted the following assignments of error:
"I. The trial court abused its discretion in failing to grant appellant's complaint for an order authorizing her to consent to an abortion without the notification of her parent, guardian or custodian as provided by R.C. 2151.85.
"II. The trial court erred in dismissing appellant's complaint where the judgment is against the manifest weight of the evidence presented and where the trial court disregarded the testimony of the court's independent evaluation.
"III. The trial court erred in dismissing the complaint in this case and used an inappropriate definition of "sufficient maturity."'
The standard of review of appeals from juvenile court orders dismissing a complaint filed under R.C. 2151.85 is well settled: "Absent an abuse of discretion by the juvenile court, the dismissal of a complaint brought by an unemancipated pregnant minor seeking authorization to have an abortion pursuant to R.C. 2151.85 shall not be disturbed." In re Jane Doe 1 (1991), 57 Ohio St.3d 135, 566 N.E.2d 1181, syllabus.
Appellant testified that she is seventeen years old. She has made the honor roll on each of her last two report cards and is involved in several extracurricular activities. She also works approximately twenty hours per week. She has applied to college to study criminal justice and plans to become a criminal lawyer. A representative of the Juvenile Court Diagnostic Clinic (see In re Jane Doe 97-2 [May 20, 1997], Cuyahoga App. No. 72545, unreported, at 3, fn. 2) interviewed applicant and testified that appellant "is able to present herself in a mature way, and I do believe that she has given much thought to her situation." Appellant argues, therefore, that the record substantiates her claim that she is "sufficiently mature and well enough informed" to be entitled to relief under R.C. 2151.85.
The trial court was not, however, convinced that appellant was sufficiently mature and well enough informed. The trial court "was left in doubt by *Page 23 
complainant's demeanor and testimony as to whether she truly understood [the abortion procedure and her options]." Journal Entry, January 11, 2001. Specifically, the trial court observed that appellant contacted an abortion provider within hours of taking a home pregnancy test. Additionally, the trial court expressed concern regarding appellant's credibility because she testified that she was "planning to get on birth control" despite indicating that she would not continue to be sexually active.
In Doe 1, supra, the appellant was seventeen years old, a senior in high school, active in sports, planning to attend college, and worked twenty to twenty-five hours per week. 57 Ohio St.3d at 144,566 N.E.2d at 1189. The Doe 1 court affirmed the judgment of the court of appeals affirming the judgment of the trial court that appellant did not prove the claims in her complaint by clear and convincing evidence:
"While the correctness of a juvenile court's dismissal of a complaint brought under R.C. 2151.85 must be scrutinized on a case-by-case basis, a reviewing court must evaluate the trial court's determination under an abuse of discretion standard. As this court has defined this standard, "[t]he term "abuse of discretion" connotes more than an error of law or of judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable. * * *" State v. Adams (1980),62 Ohio St.2d 151, 157, 16 O.O.3d 169, 173, 404 N.E.2d 144, 149. See, also, Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481,450 N.E.2d 1140.
"When applying the abuse of discretion standard, a reviewing court is not free to merely substitute its judgment for that of the trial court. Berk v. Matthews (1990), 53 Ohio St.3d 161, 169, 559 N.E.2d 1301, 1308.
"Above all, a reviewing court should be guided by a presumption that the findings of a trial court are correct, since the trial judge "* * * is best able to view the witnesses and observe their demeanor, gestures and voice inflections, and use these observations in weighing the credibility of the proffered testimony. * * *" Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 80, 10 OBR 408, 410, 461 N.E.2d 1273, 1276." Id. at 137-138, 566 N.E.2d at 1184.
The trial court did indeed consider appellant's demeanor and weigh her credibility. The trial court concluded: "Complainant's decision to seek an abortion appears to result from panic rather than well-reasoned and careful decision-making. Even though complainant does well academically in school and has plans to attend college, she failed to convince this Court that she truly understood the full impact of having an abortion." Journal Entry, January 11, 2001. In light of the controlling standard of appellate review, we cannot conclude that the trial court abused its discretion by holding that appellant failed to *Page 24 
demonstrate by clear and convincing evidence that she was sufficiently mature and well enough informed to intelligently decide whether to have an abortion without notification of her parent.
Appellant also argues that the finding of the trial court is against the manifest weight of the evidence:
"We must next decide whether there was competent, credible evidence to support the trial court's judgment. In reviewing the trial court's judgment, it is well established that every reasonable presumption must be made in favor of the judgment and findings of fact. Seasons Coal Co. V. Cleveland (1984), 10 Ohio St.3d 77,  10 OBR 408, 461 N.E.2d 1273. Furthermore, judgments supported by competent, credible evidence going to the material elements of the case will not be disturbed as being against the manifest weight of the evidence. C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d 261, 376 N.E.2d 578, syllabus." Shemo v. Mayfield Hts. (2000), 88 Ohio St.3d 7, 10, 722 N.E.2d 1018,1022.
The record contains the evidence on which the trial court relied as the basis for finding that appellant was not sufficiently mature and well enough informed to intelligently decide whether to have an abortion without notification of her parent. For example, appellant testified that she "called the abortion clinic" when she learned that she was pregnant. Likewise, she testified that she would begin using birth control despite indicating that she would not continue to be sexually active. This testimony is certainly relevant and material to the trial court's determination whether appellant was sufficiently mature and well enough informed. We cannot, therefore, conclude that the judgment of the trial court is against the manifest weight of the evidence.
During oral argument, appellant acknowledged that she was not asserting on appeal that the trial court erred in finding that appellant failed to demonstrate by clear and convincing evidence that notification of her parent, guardian, or custodian of her desire to have an abortion was not in her best interest. Additionally, the representative of the Juvenile Court Diagnostic Clinic testified that, in her opinion, the facts of this case would not substantiate finding for appellant under the "best interest" standard. The trial court did not, therefore, abuse its discretion by finding that appellant failed to demonstrate by clear and convincing evidence that notification of her parent, guardian, or custodian of her desire to have an abortion was not in her best interest.
Under the circumstances, the trial court did not abuse its discretion by dismissing the complaint. All three assignments of error are overruled.
Judgment affirmed. *Page 25 
ROCCO and MICHAEL J. CORRIGAN, JJ., concur.
TIMOTHY E. McMONAGLE, P.J., dissents.